DETAILED ACTION
This office action is a response to the amendment filed on October 15, 2020.
Claims 1-32 are pending.
Claims 1-30 are rejected.
Claims 31 and 32 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised and set forth below (see Office Action).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 16, 17, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. U.S. Patent Application Publication 2020/0037314, hereinafter Xiong, in view of Kim et al. U.S. Patent Application Publication 2018/0331807, hereinafter Kim.

Regarding Claim 1, Xiong discloses a method of wireless communication performed by a user equipment (UE) (Abstract; Figure 1, 8, 9 and 12), comprising: 
receiving, in connection with an ultra-reliable low latency communication service, a configuration message to configure transmission of a physical uplink control channel for the ultra-reliable low latency communication service (Figure 1; Paragraph [0026] slot is to provide resources for the transmission of both grant-free URLLC transmissions 102 (short transmissions, which, in the shown embodiment, each occupy a symbol's duration within the slot), and UCI transmissions 104 in PUCCH (longer transmissions, which, in the shown embodiment, each occupy a duration of multiple symbols; Paragraph [0050-0051] For grant-free transmissions, a 
and transmitting, in a single slot, a plurality of repetitions of the physical uplink control channel based at least in part on receiving the configuration message (Paragraph [0023-0026] in order to achieve high reliability for URLLC, for NR, a UE may be configured with K repetitions for a transport block (TB) transmission in a grant-free transmission mode; Paragraph [0056-0057 and 0150-0151] the user equipment transmits repetitions of the uplink control channel based on the configuration).
Xiong discloses receiving a configuration message to configure transmission of a physical uplink control channel for the ultra-reliable low latency communication service and transmitting a plurality of repetitions of the uplink control channel based on the configuration message but fails to explicitly disclose transmitting, in a single slot, a plurality of repetitions of the physical uplink control channel. 
However, Kim more specifically teaches transmitting, in a single slot, a plurality of repetitions of the physical uplink control channel (Figure 12; Paragraph [0208, 0249 and 0345] A 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiong with the teachings of Kim. Kim provides a solution which enables utilizing a PUCCH structure according to size of an uplink control channel and allowing a terminal and a base station for supporting transmission and reception of the PUCCH through variable symbol number in a radio communication system, so that the PUCCH can be transmitted and received (Kim Abstract; Paragraph [0005-0027]).

Regarding Claim 2, Xiong in view of Kim disclose the method of Claim 1. Xiong in view of Kim further disclose wherein the UE is configured another repetition of the physical uplink control channel partially during the single slot and partially during another slot (Kim Figure 12; Paragraph [0170, 0208, 0345, 0130, 0189-0195, 0231 and 0410-0411] Various configuration and embodiments in which PUCCH can be transmitted over a second time slot; 

Regarding Claim 16, Xiong discloses a method of wireless communication performed by a base station (BS) (Abstract; Figure 1, 8, 9 and 12), comprising: 
transmitting, in connection with an ultra-reliable low latency communication service, a configuration message to configure transmission of a physical uplink control channel for the ultra-reliable low latency communication service (Figure 1; Paragraph [0026] slot is to provide resources for the transmission of both grant-free URLLC transmissions 102 (short transmissions, which, in the shown embodiment, each occupy a symbol's duration within the slot), and UCI transmissions 104 in PUCCH (longer transmissions, which, in the shown embodiment, each occupy a duration of multiple symbols; Paragraph [0050-0051] For grant-free transmissions, a UE may be configured via semi-static signaling (e.g., UE-specific signaling or UE-group-specific signaling that is semi-static), and/or RRC signaling, and with a set of physical time-frequency resources including reference signals (DM-RS), preambles, and/or scrambling sequences (either explicit or implicit) for grant-free transmissions. These physical resources may also associated with certain MCS choices that may lead to the mapping of certain transport block sizes (TBS) depending on the size of the physical resource for each individual transmission, and/or depending on a consideration of a certain configured number (K) of repetitions with redundancy version (RV) cycling. A UE may therefore be configured with one or multiple resource configurations that each offer transmission opportunities that may be interlaced in time); 

Xiong discloses transmitting a configuration message to configure transmission of a physical uplink control channel for the ultra-reliable low latency communication service and receiving a plurality of repetitions of the uplink control channel based on the configuration message but fails to explicitly disclose receiving a plurality of repetitions of the physical uplink control channel transmitted in a single slot based at least in part on transmitting the configuration message.
However, Kim more specifically teaches receiving a plurality of repetitions of the physical uplink control channel transmitted in a single slot based at least in part on transmitting the configuration message(Figure 12; Paragraph [0208, 0249 and 0345] A multiplexing technique (i.e., OFDM or DTFS-OFDM) to be used for each UE to transmit a PUCCH may be predetermined for each component carrier (CC) and/or for each PUCCH resource that is actually transmitted and/or a transmitted PUCCH format or may be configured by RRC signaling; Paragraph [0130, 0189-0195, 0231 and 0410-0411] when the UE configures a multi-symbol PUCCH to be transmitted through a plurality of symbols, the UE may use a plurality of PUCCH configurations each using one symbol to configure the multi-symbol PUCCH as shown in FIG. 12(a). That is, the UE may configure the multi-symbol PUCCH by repeating a plurality of one-symbol PUCCH structures in the time domain; That is the UE may be configured with 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiong with the teachings of Kim. Kim provides a solution which enables utilizing a PUCCH structure according to size of an uplink control channel and allowing a terminal and a base station for supporting transmission and reception of the PUCCH through variable symbol number in a radio communication system, so that the PUCCH can be transmitted and received (Kim Abstract; Paragraph [0005-0027]).

Regarding Claim 17, Xiong in view of Kim disclose the method of Claim 16. Xiong in view of Kim further disclose wherein the BS is configured to receive at least one repetition of the physical uplink control channel transmitted partially during the single slot and partially during another slot (Kim Figure 12; Paragraph [0170, 0208, 0345, 0130, 0189-0195, 0231 and 0410-0411] Various configuration and embodiments in which PUCCH can be transmitted over a second time slot; Alternatively, the plurality of symbols through which the multi-symbol PUCCH is transmitted may be composed of a plurality of symbols of a plurality of subframes or slots.)

Regarding Claim 29, see the rejection of Claim 1. Claim 1 is a method claim corresponding to the user equipment of Claim 29 with the same features. Therefore the same rejection applies as the rejection of Claim 1.

Regarding Claim 30, see the rejection of Claim 16. Claim 16 is a method claim corresponding to the user equipment of Claim 29 with the same features. Therefore the same rejection applies as the rejection of Claim 16.
Claims 3, 4, 15, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Kim as applied to claim 1 and 16 above, and further in view of Jeon et al. U.S. Patent Application Publication 2019/0097762, hereinafter Jeon.

Regarding Claim 3 and 18, Xiong in view of Kim disclose the method of Claim 1 and 16. Xiong in view of Kim briefly disclose frequency hopping but fail to explicitly disclose wherein the UE is configured to frequency hop to transmit a first repetition, of the plurality of repetitions, using a first frequency and a second repetition, of the plurality of repetitions, using a second frequency.
However, Jeon more specifically teaches wherein the UE is configured to frequency hop to transmit a first repetition, of the plurality of repetitions, using a first frequency and a second repetition, of the plurality of repetitions, using a second frequency (Paragraph [0222-0224] Frequency hopping may be used between an initial transmission and a repetition and/or retransmission, and/or between repetitions; A repetition in the one or more repetitions may be in a different resource than the initial transmission. The radio resources used for initial transmission and repetition may or may not be contiguous in time.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiong in view of Kim with the teachings of Jeon. Jeon provides techniques which enable reducing a hybrid automatic repeat 

Regarding Claim 4 and 19, Xiong in view of Kim disclose the method of Claim 1 and 16. Xiong in view of Kim briefly disclose frequency hopping but fail to explicitly disclose wherein the UE is configured to perform a plurality of frequency hops to transmit the plurality of repetitions.
However, Jeon teaches wherein the UE is configured to perform a plurality of frequency hops to transmit the plurality of repetitions (Paragraph [0222-0224] Frequency hopping may be used between an initial transmission and a repetition and/or retransmission, and/or between repetitions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiong in view of Kim with the teachings of Jeon. Jeon provides techniques which enable reducing a hybrid automatic repeat request feedback in error correction transmissions over a wireless communications channel, thus reducing channel capacity utilized for the error correction transmissions and enhancing resource utilization (Jeon Abstract; Paragraph [0002-0004]).

Regarding Claim 15, Xiong in view of Kim disclose the method of Claim 1. Xiong in view of Kim fail to explicitly disclose wherein the plurality of repetitions of the physical uplink control channel in the single slot are jointly encoded using a common code rate and a common redundancy version identifier.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiong in view of Kim with the teachings of Jeon. Jeon provides techniques which enable reducing a hybrid automatic repeat request feedback in error correction transmissions over a wireless communications channel, thus reducing channel capacity utilized for the error correction transmissions and enhancing resource utilization (Jeon Abstract; Paragraph [0002-0004]).

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Kim as applied to claim 1 and 16 above, and further in view of Chien et al. U.S. Patent Application Publication 2018/0278371, hereinafter Chien.

Regarding Claim 5 and 20, Xiong in view of Yin disclose the method of Claim 1 and 16. Xiong in view of Kim fail to explicitly disclose wherein a first repetition, of the plurality of repetitions, is associated with a first quantity of symbols or resource blocks and a second repetition, of the plurality of repetitions, is associated with a second quantity of symbols or resource blocks that is different from the first quantity of symbols or resource blocks.
However, Chien teaches wherein a first repetition, of the plurality of repetitions, is associated with a first quantity of symbols or resource blocks and a second repetition, of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiong in view of Kim with the teachings of Chien. Chien provides techniques where the uplink data repetition transmission configuration scheme can improve the resource utilization efficiency, the using flexibility of the spectrum resources, the flexibility of the reception delay, the applications and the autonomy of the user equipment while reducing the influence of the channel. The user equipment can use the modulation and coding mode of a lower level for data transmission to increase the probability of successfully decoding the uplink signal by the base station when the available resource block size becomes greater (Chien Abstract; Paragraph [0002-0008]).

Claims 6, 7, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Kim as applied to claim 1 and 16 above, and further in view of Yin et al. U.S. Patent Application Publication 2019/0052421, hereinafter Yin.

Regarding Claim 6 and 21, Xiong in view of Kim disclose the method of Claim 1 and 16. Xiong in view of Kim fail to explicitly disclose wherein a first repetition, of the plurality of repetitions, is associated with a first physical uplink control channel format and a second repetition, of the plurality of repetitions, is associated with a second physical uplink control channel format.
However, Yin teaches wherein a first repetition, of the plurality of repetitions, is associated with a first physical uplink control channel format and a second repetition, of the plurality of repetitions, is associated with a second physical uplink control channel format (Paragraph [0060-0062, 0090-0098, 0206 and 0211] Short and Long PUCCH formats spanning over multiple slots where the PUCCH format may be configured by a base station where dynamic signaling is used to determine the PUCCH formats and resources both for the long and short PUCCH formats).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiong in view of Kim with the teachings of Yin. Yin provides a solution where a UE reduces resources in control resource sets for data to support frequency domain, thus increasing communication capacity, speed, flexibility and/or efficiency and avoiding interference from UCI from other PUCCH transmissions (Yin Abstract; Paragraph [0002-0005]).

Regarding Claim 7 and 22, Xiong in view of Kim and Yin disclose the method of Claim 6 and 21. Xiong in view of Kim and Kim further disclose wherein the first physical uplink control channel format is a short physical uplink control channel and the second physical uplink control channel format is a long physical uplink control channel format (Yin Paragraph [0060-0062, 0090-0098, 0206 and 0211] Short and Long PUCCH formats spanning over multiple slots where the PUCCH format may be configured by a base station where dynamic signaling is used to determine the PUCCH formats and resources both for the long and short PUCCH formats).

Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Kim and Yin as applied to claim 6 and 21 above, and further in view of Kundu et al. U.S. Patent Application Publication 2019/0261391, hereinafter Kundu.

Regarding Claim 8 and 23, Xiong in view of Kim and Yin disclose the method of Claim 6 and 21. Xiong in view of Kim and Yin disclose PUCCH formats of different types but fail to explicitly disclose wherein the first physical uplink control channel format is a physical uplink control channel format type 0 and the second physical uplink control channel format is a physical uplink control channel format type 1.
However, Kundu more specifically teaches wherein the first physical uplink control channel format is a physical uplink control channel format type 0 and the second physical uplink control channel format is a physical uplink control channel format type 1 (Paragraph [0027] In NR, short PUCCH (PUCCH formats 0 and 2) can span 1 or 2 OFDM symbols and long PUCCH (PUCCH formats 1, 3 and 4) can span from 4 to 14 OFDM symbols within a slot).
.

Claims 9, 10, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Kim as applied to claim 1 above, and further in view of Ma et al. U.S. Patent Application Publication 2018/0139774, hereinafter Ma.

Regarding Claim 9 and 24, Xiong in view of Kim disclose the method of Claim 1 and 16. Xiong in view of Kim fail to explicitly disclose wherein a first payload of a first repetition, of the plurality of repetitions, is encoded using a first code rate or a first redundancy version identifier and a second payload of a second repetition, of the plurality of repetitions, is associated with a second code rate that is different than the first code rate or a second redundancy version identifier that is different from the first redundancy version identifier.
However, Ma teaches wherein a first payload of a first repetition, of the plurality of repetitions, is encoded using a first code rate or a first redundancy version identifier and a second payload of a second repetition, of the plurality of repetitions, is associated with a second code rate that is different than the first code rate or a second redundancy version identifier that is different from the first redundancy version identifier (Paragraph [0121] Uplink transmission supporting repetitions in addition to an initial transmission with the same or different redundancy version (RV) and optionally with different MCS (modulate coding scheme) for the same transport block).


Regarding Claim 10 and 25, Xiong in view of Kim and Ma disclose the method of Claim 9 and 24. Xiong in view of Kim and Ma further disclose wherein the first payload and the second payload are a same payload (Paragraph [0121, 0210-0214 and 0259] same payload and transport block is transmitted and repeated).

Claims 11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Kim as applied to claim 1 and 16 above, and further in view of Wu et al. U.S. Patent Application Publication 2018/0026663, hereinafter Wu.

Regarding Claim 11 and 26, Xiong in view of Kim disclose the method of Claim 1 and 16. Xiong in view of Kim fail to disclose wherein two or more payloads associated with two or more repetitions, of the plurality of repetitions, are encoded using a common mother polar code or a common rate matching procedure.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiong in view of Kim with the teachings of Wu. Wu provides a solution where a rate matching controller can make decisions on which rate matching scheme to be performed, and determine positions of two be punctured, shortened, or repeated code bits. The unified matching scheme provides a structure for integration of the three matching schemes such that polar code rate matching can be implemented effectively and efficiently. The apparatus employs the polar code rate matching techniques to construct polar code and match a number of information bits to a number of bits transmitted in an allocation of transmission resources (Wu Abstract; Paragraph [0003-0005 and 0077]).

Claims 12-14, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Kim as applied to claim 1 and 16 above, and further in view of Inoue et al. U.S. Patent Application Publication 2008/0318608, hereinafter Inoue.

Regarding Claim 12 and 27, Xiong in view of Kim disclose the method of Claim 1 and 16. Xiong in view of Kim briefly disclose demodulation reference signals but fail to disclose wherein the UE is configured to use a plurality of demodulation reference signal sequences for the plurality of repetitions.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiong in view of Kim with the teachings of Inoue. Inoue provides solutions for reducing the influence of inter-cell interference. The method increases the number of users per sector that can be multiplexed by code division multiplexing. The method efficiently utilizes the resources (Inoue Abstract; Paragraph [0035 and 0036]).

Regarding Claim 13 and 28, Xiong in view of Kim disclose the method of Claim 1 and 16. Xiong in view of Kim briefly disclose demodulation reference signals but fail to wherein the UE is configured to use a plurality of demodulation reference signal positions for the plurality of repetitions.
However, Inoue teaches wherein the UE is configured to use a plurality of demodulation reference signal positions for the plurality of repetitions (Figure 10A and 14A; Paragraph [0051, 0058-0059 and 0096-0110] Repetition assignment using demodulation reference signal sequences and different locations within a cell and sector).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiong in view of Kim with the teachings of Inoue. Inoue provides solutions for reducing the influence of inter-cell interference. The method increases the number of users per sector that can be multiplexed by code division 

Regarding Claim 14, Xiong in view of Kim disclose the method of Claim 1. Xiong in view of Kim briefly disclose demodulation reference signals but fail to wherein the UE is configured to use, for the plurality of repetitions, a plurality of at least one of: demodulation reference signal patterns, demodulation reference signal configurations, or demodulation reference signal densities.  
However, Inoue teaches wherein the UE is configured to use, for the plurality of repetitions, a plurality of at least one of: demodulation reference signal patterns, demodulation reference signal configurations, or demodulation reference signal densities (Figure 10A and 14A; Paragraph [0051, 0058-0059 and 0096-0110] Repetition assignment using demodulation reference signal sequences utilizing different configurations and patterns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiong in view of Kim with the teachings of Inoue. Inoue provides solutions for reducing the influence of inter-cell interference. The method increases the number of users per sector that can be multiplexed by code division multiplexing. The method efficiently utilizes the resources (Inoue Abstract; Paragraph [0035 and 0036]).  

Allowable Subject Matter
Claims 31 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 31, the prior art of record fail to disclose, alone or in any reasonable combination, as required by the dependent claim, “ wherein a first repetition, of the plurality of repetitions, in the single slot is associated with a first physical uplink control channel format and a second repetition, of the plurality of repetitions, in the single slot is associated with a second physical uplink control channel format.”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Regarding Claim 32, the prior art of record fail to disclose, alone or in any reasonable combination, as required by the dependent claim, “ transmitting, in at least one slot other than the single slot, at least one other repetition of the physical uplink control channel based at least in part on receiving the configuration message, wherein a first repetition, of the plurality of repetitions, in the single slot is associated with a first physical uplink control channel format and the at least one other repetition is associated with a second physical uplink control channel format.”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414